Exhibit 10.21

THIRD AMENDMENT TO THE

DYNEGY NORTHEAST GENERATION, INC. SAVINGS INCENTIVE PLAN

WHEREAS, Dynegy Inc. (the “Company”) has established and maintains the Dynegy
Northeast Generation, Inc. Savings Incentive Plan (the “Plan”) for the benefit
of eligible employees of certain participating companies, and

WHEREAS, the Company desires to amend the Plan,

NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is amended as
follows, effective as of January 1, 2006:

1. Section 1.1(12) of the Plan is hereby amended in its entirety to provide as
follows:

“(12) Company Stock Fund: An Investment Fund established to invest in Company
Stock and such reserves of cash or cash equivalents as are necessary to meet the
liquidity needs of the fund.”

2. Section 1.1 of the Plan is hereby amended by inserting a new subsection
(31) to read as follows and renumbering the current subsection (31) and
subsequent subsections accordingly:

“(31) Independent Fiduciary: The person or entity acting with respect to the
Company Stock Fund, as provided in Section 15.5.”

3. Subsection 5.1(a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) Each Participant shall designate, in accordance with the procedures
established from time to time by the Committee, the manner in which the amounts
allocated to each of his Accounts shall be invested from among the Investment
Funds made available from time to time by the Committee, except that, subject to
Section 15.5, there shall be a Company Stock Fund and the Committee may not
eliminate such fund. With respect to the portion of a Participant’s Accounts
that is subject to investment discretion, such Participant may designate one of
such Investment Funds for all the amounts allocated to such portion of his
Accounts (except to the extent otherwise provided by the Committee) or he may
split the investment of the amounts allocated to such portion of his Accounts
between such Investment Funds in such increments as the



--------------------------------------------------------------------------------

Committee may prescribe. Except as otherwise provided in Section 15.5, if a
Participant fails to make a designation, then such portions of his Accounts
shall be invested in the Investment Fund or Funds designated by the Committee
from time to time in a uniform and nondiscriminatory manner.”

4. Paragraph (k) of Section 13.6 is hereby deleted in its entirety and the
lettering of the subsequent Paragraphs revised accordingly.

5. The reference to “Section 15.5” in Section 13.6, Paragraph (k) (formerly
Paragraph (1)) is hereby changed to “Section 15.4”.

6. Section 15.3 of the Plan is hereby deleted in its entirety and the following
Sections renumbered accordingly.

7. The Plan is hereby amended by adding a new Section 15.5 to the end of Article
XV to read as follows:

“15.5 Independent Fiduciary. The Committee may, at its sole discretion, appoint
an Independent Fiduciary, who must be an investment manager as defined in
Section 15.4(a), with the sole and exclusive authority and responsibility on
behalf of the Plan to exercise all authority to:

(a) determine whether acquiring or holding Company Stock in the Plan is no
longer consistent with the Act, if so, to determine whether to:

(1) prohibit or limit (for example, as a percentage of a Participant’s Account)
further purchases or holdings of Company Stock or increasing the Company Stock
Fund’s holding of cash or cash equivalent investments, and in the event of such
prohibition or limitation, to designate, as necessary, an alternative investment
fund for the investment of the proceeds or contributions pending further
investment directions from the Participants and beneficiaries;

(2) liquidate some or all of the Plan’s holdings in the Company Stock Fund and
determine how such liquidation should be accomplished and in the event of such
liquidation, to designate, as necessary, an alternative investment fund for the
investment of the proceeds or contributions pending further investment
directions from the Participants and beneficiaries; or

(3) terminate the availability of the Company Stock Fund as an investment option
under the Plan on such terms and conditions as the Independent Fiduciary shall
deem prudent and in the interests of the Plan, Participants and beneficiaries
(and notwithstanding any Participant or beneficiary investment directions to the
contrary), including the



--------------------------------------------------------------------------------

determination of the manner and timing of termination of the Company Stock Fund
and orderly liquidation of its assets and designation of an alternative
investment fund for the investment of the proceeds or contributions pending
further investment directions from the Participants and beneficiaries;

(b) direct the Trustee to execute and deliver to the Independent Fiduciary such
forms and other documents as the Independent Fiduciary may determine are
advisable to be filed with the Securities and Exchange Commission or other
governmental agency;

(c) serve as the fiduciary responsible for ensuring the confidentiality of the
proxy voting process; and

(d) Subject to the Committee’s right to reasonable notice and opportunity to
review and comment on any proposed communication to Participants, which comments
shall be reflected in such communication except to the extent the Independent
Fiduciary reasonably determines such comments to be inconsistent with their
duties as detailed herein, direct the Plan’s record keeper to make such
communications to Participants and beneficiaries as the Independent Fiduciary
reasonably determines to be necessary in connection with the exercise of its
responsibilities with respect to the Plan.

Upon such appointment, the Committee shall not be liable for the acts of the
Independent Fiduciary. An Independent Fiduciary may be removed by the Committee
at any time and within its sole discretion.”

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed this 7 day of June 2006, effective as hereinbefore provided.

 

DYNEGY INC. By:   /s/ Julius Cox Title:   Vice President, HR